United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       November 23, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 03-50921
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

                           CHRISTOPHER MONTES,

                                                      Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-03-CR-18-ALL


Before HIGGINBOTHAM, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*

           Christopher     Montes    was     convicted,     pursuant    to   his

conditional guilty plea, of one charge of possession of five

kilograms or more of cocaine with intent to distribute.                      The

district court sentenced Montes to 121 months in prison and a five-

year term of supervised release.             Montes appeals the district

court’s denial of his motion to suppress.          Montes argues that the

district court erred in determining both that the officials’ search




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
of his bags did not exceed that of the private parties and that he

had abandoned these bags.

          Our review of the record shows that the district court

did not err in determining that the governmental search of Montes’s

bags was constitutionally permissible because it did not exceed the

search conducted by private individuals.     See United States v.

Runyan, 275 F.3d 449, 464 (5th Cir. 2001); United States v. Grimes,

244 F.3d 375, 383 (5th Cir. 2001).     Because this determination

provides a sufficient basis to uphold the district court’s denial

of Montes’s motion to suppress, there is no need to consider the

parties’ remaining arguments. See United States v. Ibarra-Sanchez,

199 F.3d 753, 758 (5th Cir. 1999).   The judgment of the district

court is AFFIRMED.




                                2